Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matin Aquil Hassan appeals the district court’s order dismissing Hassan’s 42 U.S.C. § 1983 (2012) complaint for failure to state a claim for relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hassan v. Newhart, No. 3:12-cv-00876-JRS, 2015 WL 139085 (E.D.Va. Jan. 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.